DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2, 5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US 20170100804 A1) in view of Taneike et al. (US 20180179622 A1).
Regarding claim 1, Goncharov teaches a method of repairing and manufacturing turbine engine components (Abstract), and further teaches “c) an application of a top oxidation resistance layer onto the transition layer using the fusion welding process and a second dissimilar filler material comprising:
i) Cobalt from about 5 to 15 wt. %
ii) Chromium from about 12 to 25 wt. %
iii) Molybdenum from about trace amount to 5 wt. %
iv) Tungsten from about trace amount to 10 wt. %
v) Titanium from about trace amount to 5 wt. %
vi) Zirconium from about trace amount to 0.1 wt. %
vii) Hafnium from about a trance amount to about 1.8 wt. %
viii) Boron from about trace amount to 0.2 wt. %
ix) Aluminum from about 3 to 6 wt. %
x) Silicon from about 0.5 wt. % to 6 wt. %
xi) Rhenium from about a trace amount to 5.5 wt. %
xii) Tantalum from about a trace amount to 8 wt. %
xiii) Iron from a trace amount to about 1 wt. %
xiv) Carbon from about a trace amount to about 0.2 wt. %,
xv) Nickel with impurities to balance” (see claim 1 of Goncharov), wherein the “top oxidation resistance layer” meets the claimed ‘multicomponent alloy coating’ comprising a ‘hard layer’, because the above composition is prima facie expected to be “hard” given the similarity of the compositions.
	Due to the large number of possible combinations with atomic number-based representations of alloy compositions, the below table has been made in order to more concisely demonstrate that the composition of Goncharov overlaps with the claimed “multicomponent alloy coating”, by using one set of values based on the above disclosure of Goncharov:
Element
Molar Mass (g/mol)
weight %
atomic %
C
12.011
0.20%
0.93%
O
15.9994
0.00%
0.00%
Al
26.98154
6.00%
12.37%
Si
28.0855
5.00%
9.90%
Cr
51.9961
25.00%
26.74%
Fe
55.847
1.00%
1.00%
Co
58.9332
8.00%
7.55%
Ni (balance)
58.6934
30.30%
28.72%
Mo
95.94
4.00%
2.32%
W
183.85
10.00%
3.03%
Ti
47.88
5.00%
5.81%
Re
186.207
5.50%
1.64%

Table 1
	The following atomic ratios are calculated based on the composition in the table above:
Claimed inequality
Atomic ratio (with respect to Si)
Corresponding element
1<d<2
1.25
Al
0.5<e<0.8
0.76
Co
2<g<3.2
2.70
Cr

0.10
Fe
2<i<3
2.90
Ni
j=1
1.00
Si
k≥0
0.09
C
m≥0
0.00
O

Table 2
With regard to the claimed iron content of less than 3 wt%, Goncharov discloses the iron is present “from a trace amount to about 1 wt. %”, which overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Goncharov is silent regarding the multicomponent alloy comprising “a plurality of nickel-based particles dispersed in the hard layer”.

	Taneike teaches a high-strength, heat-resistant Ni-base alloy (Abstract) and further teaches that finely-dispersed Ni and compounds of Ni have the effect of improving strength when heat treated [0048], which meets the claimed “plurality of nickel-based particles dispersed in the hard layer”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goncharov to include finely dispersed Ni compounds, as taught by Taneike, in order to improve the strength of the matrix alloy at high temperatures [0048], [0067], [0071].
	Regarding claim 2, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above. Goncharov further teaches an overlapping composition, and as discussed above in Table 1, the nickel content is 30.30 wt%, which means the composition of Goncharov overlaps with the claimed ranges. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 5, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above. As discussed above, Goncharov discloses an overlapping composition that can include carbon in an amount of 0.2 wt. %, which overlaps with the claimed range of >0 wt% and <9 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above. Although not explicitly stated, it is prima facie expected for the carbides to be “amorphous” as claimed, in view of carbon prima facie being expected to behave in the same manner as claimed, because carbon would simultaneously be present with carbide-forming elements such as chromium, and is therefore expected to form carbides with chromium. With further regard to the “amorphous” limitation, the carbides are prima facie expected to be amorphous absent a clear definition of “amorphous”, which is understood under the broadest reasonable interpretation to mean having any non-specific shape.
Regarding claims 8 and 12, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but Goncharov is silent regarding the weight of the hard layer with respect to the nickel-based particles being 65:35 to 90:10 (as required by claim 8) or the nickel-based particles being present in an amount of greater than 9 vol% of the multicomponent alloy coating (as required by claim 12)
In a heat-resistant Ni-base alloy, a γ′ phase such as Ni3Al or Ni3(Al, Ti) precipitates out in the γ phase serving as a matrix, and high strength is obtained through a precipitation hardening effect thereof. In a heat-resistant Ni-base alloy, depending on trace additive elements, a γ″ phase such as Ni3Nb may also precipitate out and contribute to precipitation hardening. The γ phase serving as the matrix is also typically strengthened by forming a solid solution of alloying elements (solid solution strengthening). Thus, high strength can be attained by comprehensively making effective use of strengthening mechanisms such as precipitation hardening and solid solution strengthening.” [0007]. 
Taneike further states “In a Ni-base alloy, a γ′ phase as a second phase is present as precipitate particles. The precipitation hardening effect of the second phase particles contributes to improving the strength, especially the high-temperature creep strength, of the Ni-base alloy. Furthermore, the present inventors found that the shape (whether the cross-sectional shape is close to circular or far from circular) of the second phase particles (γ′ phase precipitate particles) greatly influences high-temperature creep strength.” [0067]. “…However, it was found that not only the absolute quantity of the γ′ phase-forming elements but also the shape of the γ′ phase precipitate particles greatly affects strengthening by precipitation particles by the γ′ phase…” [0071].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the degree of precipitation of the γ′ phase, wherein the γ′ phase primarily contains Ni3(Al, Ti) precipitates, in order to predictably vary the precipitation hardening effect and high temperature creep strength, and arrive within the claimed “nickel-based particles” weight ratio of 65:35 to 90:10, which meets claim 8; furthermore, doing so would prima facie be expected to also result in nickel-based phase/precipitate to be present in claim 12. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claim 9, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but Goncharov is silent regarding nickel being present in the amount of greater than 85 wt% of the composition of the nickel-based particles. 
Taneike states “In a heat-resistant Ni-base alloy, a γ′ phase such as Ni3Al or Ni3(Al, Ti) precipitates out in the γ phase serving as a matrix, and high strength is obtained through a precipitation hardening effect thereof. In a heat-resistant Ni-base alloy, depending on trace additive elements, a γ″ phase such as Ni3Nb may also precipitate out and contribute to precipitation hardening. The γ phase serving as the matrix is also typically strengthened by forming a solid solution of alloying elements (solid solution strengthening). Thus, high strength can be attained by comprehensively making effective use of strengthening mechanisms such as precipitation hardening and solid solution strengthening.” [0007].
The a γ′ phase precipitates (i.e. particles) such as Ni3Al as discussed by Taneike have nickel and aluminum in an amount 75 atomic % nickel (3/(3+1))and 25 atomic % aluminum (1/(3+1)). The corresponding weight percentages of Ni and Al in Ni3Al are 85.95% Ni and 14.05% Al, which meets the claimed range of nickel being present in the amount of “greater than 85 wt% of the composition”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, 	Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but Goncharov is silent regarding the porosity.
Taneike teaches that the density of the alloy when used in applications such as large gas turbine engine blades, has an effect on the engine efficiency, because the added mass results in “dead weight” [0061]. Taneike teaches that the density is set to less than 8.5 g/cm3 [0061], which is understood to be the theoretical maximum of the alloy compostion. Taneike further teaches that the density is preferably less than 8.4 g/cm3, which means that the resulting density would be 98.8% (8.4/8.5), which means the resulting porosity would be about 1.2 wt % (100-98.8), which is within the claimed range of 0.1-2%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vary the density, and therefore the porosity, of Goncharov and Taneike’s alloy composition, in order to decrease the “dead weight” of the resulting product which may lead to efficiency improvements.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of Taneike, as applied to claim 1 above, and further in view of Dardi et al. (US 4447503 A).
	Regarding claim 3, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but are silent regarding the aluminum content being in an amount of greater than 9 wt% of the composition of the multicomponent alloy coating. 
A typical high Al content MCrAIY will have good oxidation resistance but poor ductility because of the high amount of beta phase; whereas, a low Al content MCrAlY will have good ductility but relatively poor oxidation resistance. Coatings produced in accordance with this invention demonstrate excellent oxidation resistance, and those of relatively low aluminum content exhibit excellent ductility. The coatings of the invention with both aluminum and high amounts of tantalum have significantly enhanced oxidation resistance and therefore are valuable when ductility is relatively unimportant.” (col. 8, lines 8-19).
	Dardi also teaches “an especially preferred coating composition and coated super alloy component” that contains 10-12 wt% of aluminum (col. 9, lines 46-63), which is within the claimed range of greater than 9 wt% of the composition of the multicomponent alloy coating.
	Modifying the composition of Goncharov (as represented by the composition in Table 1 above) and Taneike would result in the following composition:
	
Element
Molar Mass (g/mol)
weight %
atomic %
C
12.011
0.20%
0.89%
O
15.9994
0.00%
0.00%
Al
26.98154
10.00%
19.74%
Si
28.0855
5.00%
9.48%
Cr
51.9961
25.00%
25.60%
Fe
55.847
1.00%
0.95%
Co
58.9332
8.00%
7.23%
Ni (balance)
58.6934
26.30%
23.86%
Mo
95.94
4.00%
2.22%
W
183.85
10.00%
2.90%
Ti
47.88
5.00%
5.56%

186.207
5.50%
1.57%

Table 3
Claimed inequality
Atomic ratio (with respect to Si)
Corresponding element
1<d<2
2.08
Al
0.5<e<0.8
0.76
Co
2<g<3.2
2.70
Cr
0.05<h<0.3
0.10
Fe
2<i<3
2.49
Ni
j=1
1.00
Si
k≥0
2.81
C
m≥0
0.00
O

Table 4
The resulting Al atomic ratio of 2.08 is close to the upper bound of 2 such that a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Goncharov and Taneike to include aluminum in an amount of 10-20 wt%, in order to significantly enhance oxidation resistance of the superalloy (col. 8, lines 8-19).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of Taneike, as applied to claim 1 above, and further in view of Wojcieszynski (US 20070292304 A1) and Helander (US 20110250463 A1).
Regarding claim 4, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but are silent regarding the 2.5<k<4 (‘k’ represents carbon) and 0.05<m<0.5 (‘m’ represents oxygen).
Wojcieszynski teaches a Ni-base wear and corrosion resistant alloy that contains a large volume fraction of metallic carbide particles that provide wear and abrasion resistance (Abstract). Carbon is present in an amount of 1-6 wt% and its primary function is to form carbides with the carbide forming elements such as vanadium, chromium, and molybdenum [0012]. 
Wojcieszynski is silent regarding the oxygen content.
Helander teaches an aluminum oxide forming nickel based alloy intended for use at high temperatures (Title, Abstract). Oxygen may be present in the alloy as an active addition up to 0.5%, which may form small oxide dispersions with Al and may contribute to higher creep strength of the alloy when finely distributed in the alloy as it has a higher dissolution temperature than corresponding carbides and nitrides [0056].

Modifying the composition of Goncharov in view of Taneike (as discussed in the rejection of claim 1 above) to include the carbon content of Wojciezynski and the oxygen content of Helander would result in the following overlapping composition:
 
Molar Mass (g/mole)
weight %
atomic %
C
12.011
6.00%
22.66%
O
15.9994
0.50%
1.42%
Al
26.98154
6.00%
10.09%
Si
28.0855
5.00%
8.08%
Cr
51.9961
25.00%
21.81%
Fe
55.847
1.00%
0.81%

58.9332
8.00%
6.16%
Ni
58.6934
24.00%
18.55%
Mo
95.94
4.00%
1.89%
W
183.85
10.00%
2.47%
Ti
47.88
5.00%
4.74%
Re
186.207
5.50%
1.34%

Table 5
Claimed inequality
Atomic ratio (with respect to Si)
Corresponding element
1<d<2
1.25
Al
0.5<e<0.8
0.76
Co
2<g<3.2
2.70
Cr
0.05<h<0.3
0.10
Fe
2<i<3
2.30
Ni
j=1
1.00
Si
2.5<k<4
2.81
C
0.05<m<0.5
0.18
O

Table 6
	The resulting “k” and “m” values overlap with the claimed ranges in claim 4. The oxygen content of Helander overlaps with the claimed oxygen content of >0 wt% and <9 wt%, which meets claim 6. The above carbon content of 6 wt % as disclosed by Wojcieszynski overlaps with the claimed carbon content of greater than 4 wt %, which meets claim 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goncharov in view of Taneike to include the carbon content of Wojcieszynski and the oxygen content of Helander, in order to form carbides with the .

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov in view of Taneike, as applied to claim 1 above, and further in view of Otobe et al. (US 20150284828 A1; cited in 05/24/2019 IDS).
	Regarding claim 11, Goncharov and Taneike teach the multicomponent alloy coating as applied to claim 1 above, but are silent regarding chromium being present in an amount of greater than 50 wt% of the composition of the hard layer.
Otobe discloses a Ni-Cr-Co based surface coating (i.e. layer) alloy material having excellent cracking and peeling resistance, and having excellent high temperature corrosion resistance properties (Abstract). Otobe further teaches using chromium in an amount of 40-50 wt%. Otobe further teaches that Cr is dissolved in a Ni solid solution to improve the alloy in high-temperature corrosion resistance, and that the range of Cr is preferably 40-50 wt%. In the interest of clarity of the record, the closed-ended upper bound of 50 wt% (inclusive of 50 wt%) is interpreted as being the same as the claimed open-ended lower bound of “greater than 50 wt%” (i.e. infinitesimally close to, but exclusive of 50 wt%), absent evidence to suggest that the two values are patentably distinguished from one another. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goncharov in view of Taneike, based on the teachings of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735